DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, it is unclear what the recited method of using encompasses, given the absence of any method steps.
In claim 1, it is unclear what is meant by a “polyfunctional” crosslinking agent defining component b13.
In claims 1 and 9, it is unclear what is meant by a “substituted” amide defining component B1.
In claim 2, it is unclear whether the additional additive or auxiliary can be the same as component A.
In claim 18, there is no express antecedent basis for the optional “additives and/or auxiliaries D”. Moreover, it is unclear how the presence of the optional component D would affect the sum of components A, B1, B2 and C.
In claim 19, it is unclear whether the method of using the thermoplastic molding composition comprises producing filaments for 3D printing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0312022 (Niessner) in view of US 2002/0111408 (Eichenauer).
Niessner discloses a method of using a thermoplastic molding composition for 3D printing (meets Applicants’ method of using for 3D printing), wherein the thermoplastic molding composition comprises:
90 to 99.9 wt.% of a polymer mixture (meets Applicants’ impact-modified polymer A) and embraces content thereof ) composed of:
40 to 90 wt. % of a vinylaromatic copolymer, e.g.,  styrene-acrylonitrile copolymer (SAN) (meets Applicants’ component Aa) and content thereof); and
10 to 60 wt. % of a graft copolymer, e.g., acrylonitrile-butadiene-styrene copolymer (ABS) (meets applicants’ component Ab) and content thereof); 
0 to 29.9 wt.% of a further polymer (if present, not precluded from present claims); and
0.1 to 10 wt.% of customary additives such as lubricants and mold release agents inclusive of fatty acid amides (meets Applicants’ fatty acid amide B1) and embraces content thereof) and fatty acid salts (meets Applicants’ B2 fatty acid salt B2) and embraces content thereof)
wherein the sum of A), B) and C) is 100 wt.% (e.g., abstract, [0032-0033], [0308], [0314], [0329-0333], examples, claims).
	In essence, Niessner’s working examples, comprising SAN copolymer (meets Applicants’ vinylaromatic copolymer Aa) and content thereof), ABS copolymer (meets Applicants’ impact modifier Ab) and content thereof), Irganox 1076 (meets Applicants’ auxiliary C) and content thereof) and Irganox PS802 (meets Applicants’ auxiliary D) per claim 2 and content thereof), differ from present claims 1, 2 , 6 and 14 in the absence of a fatty acid amide and fatty acid salt.  Eichenauer discloses that a fatty acid amide, e.g., ethylene bisstearylamide, in combination with a fatty acid salt, e.g., calcium stearate, (each in amounts falling within the scope of the present claims) serves to improve the impact strength and processability of similar-such compositions comprising SAN copolymers and ABS copolymers (e.g., abstract, [0007], examples, claims).  Accordingly, it would have been obvious to one having ordinary skill in the art to further incorporate a fatty acid amide/fatty acid salt combination into Niessner’s compositions for their expected additive effect, particularly since Niessner discloses said materials as viable lubricants and mold release agents.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
	As to claim 3, per Niessner [0214], it would be expected that Niessner’s above-described embodiment additionally comprising fatty acid amide and fatty acid salt per, being similarly-constituted, would necessarily possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).	
As to claims 4 and 12, Niessner exemplifies styrene-acrylonitrile copolymers as presently claimed [0380-0386].
As to claims 5, 6 and 13, Niessner exemplifies ABS copolymers as presently claimed [0388-0394].
As to claims 7 and 8, the production of compositions comprising the presently claimed components and contents thereof is within the purview of Niessner’s inventive scope and obvious to one having ordinary skill in the art in accordance with the ultimate properties desired.
As to claims 9, 15 and 17, Niessner discloses ethylene bisstearylamide and calcium stearate.
As to claims 10 and 11, Niessner discloses ABS copolymers with an average particle size (d50) of 230 to 330 nm and having a similar trimodal particle size distribution [0215].
As to claims 16 and 17, inasmuch as magnesium stearate, calcium stearate and zinc stearate are well known fatty acid salt alternatives per Eichenauer [0038], it would have been obvious to one having ordinary skill in the art to use magnesium stearate in place of calcium stearate or zinc stearate in Niessner’s compositions with the reasonable expectation of success.
As to claim 18, Niessner discloses mixing the components to produce the composition.
As to claim 19,  Niessner discloses the production of filaments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765